STATE OF VERMONT
SUPERIOR COURT                                                 ENVIRONMENTAL DIVISION
Vermont Unit                                                     Docket No. 110-8-14 Vtec


LeGrand & Scata Variance Application




                                          Judgment Order
       On November 12, 2015, this Court issued a decision denying summary judgment to
Applicants Paul LeGrand and Donna Scata (“Applicants”). In that decision, the Court also gave
notice of its intent to enter summary judgment against the pending application, unless one or
more parties submitted legal arguments within thirty days as to why the pending application
should not be dismissed; the Court also afforded time for replies to any filings, with the final
filing deadline occurring on December 28, 2015.             See In re Legrand & Scata Variance
Application, No. 110-8-14 Vtec, slip. op. at 4 (Vt. Super. Ct., Env. Div. Nov. 12, 2015 )(Durkin, J.).
       The basic foundation of the Court’s reasoning was that it appeared that Applicants had
now decided that they did not need to receive a variance for their proposed development and
that they wished to convert their variance application into an application for a zoning permit.
Id. at 3–4. We rejected Applicants’ suggestion as being outside our jurisdictional authority
within the pending appeal. Id.
       No party has made any filings within the dates directed. We therefore conclude that no
party disputes the factual assertions that the Court understands to be undisputed.                 We
therefore DISMISS the pending variance application; the consequence of this dismissal is that
the decision rendered by the Town of Troy Zoning Board of Adjustment, dated July 22, 2014,
denying the variance application has become final.

Electronically signed on January 5, 2015 at Burlington, Vermont, pursuant to V.R.E.F. 7(d).




________________________________
Thomas S. Durkin, Judge
Environmental Division